Fish, J.
1. In a case admitting of doubt as to whether there should be a verdict, or a judgment should be entered without a verdict, a judgment rendered upon a verdict is not, after the expiration of the term, open to collateral attach as being void. See Crow v. American Mortgage Co., 92 Ga. 815, and cases cited.
2. It is too late after judgment to avail one’s self of defenses which might have been made before its rendition. In such cases equity will not relieve the defendant of the consequences of his own laches.
8. There was no abuse of discretion in denying the injunction.

Judgment affirmed.


All concurring, except Oobb, J., absent.

T. L. Bishop and J. A. Wimpy, for plaintiff.
Reed & Hartsfield, for defendant.